Citation Nr: 1819656	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disability, to include low back pain, lumbar/lumbosacral strain, and degenerative disc disease with radicular symptoms (a lumbar spine disability). 

3. Entitlement to service connection for a disability manifested by ear pain, other than a temporomandibular joint (TMJ) condition. 

4.  Entitlement to service connection for a neurological condition of the feet, to include Morton's neuroma. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction has been transferred to the RO in Jackson, Mississippi.

This appeal was before the Board in February 2016 at which time it was remanded for additional evidentiary development.  As detailed below, additional remand is required.

In a December 2016 substantive appeal, the Veteran requested a Board videoconference hearing, which was subsequently scheduled in June 2014.  The appellant failed to appear for the hearing without explanation.  As such, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board observes that the issues of entitlement to service connection for headaches and acid reflux were also remanded by the Board in the February 2016 decision.  However, service connection for the above-mentioned claims was granted in a June 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issues are not in appellate status at this juncture.

The Board also notes the issue of entitlement to service connection for a disability manifested by ear pain was previously characterized as entitlement to service connection for ear pain, to include a temporomandibular joint (TMJ) condition.  However, service connection for TMJ was subsequently granted in a January 2017 rating decision.  See Grantham, supra.  As such, the issue has been recharacterized to determine whether the Veteran has any other disability manifested by ear pain.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension and Disability Manifested by Ear Pain 

The Board notes that in October 2017, following the issuance of the September 2017 Supplemental Statement of the Case, additional records from the Social Security Administration and additional VA treatment records noting treatment for hypertension were associated with the claims file.  In November 2017, the Veteran was provided a VA examination for his claim of service connection for ear pain.  However, the record does not show that the AOJ has addressed the new evidence. 

In correspondence dated in February 2018, the Board contacted the Veteran and her representative and inquired as to whether the Veteran wanted the appeal remanded to the AOJ for review the additional evidence.  Alternatively, the Veteran was asked if she waived her right to have the case remanded to the AOJ.  The Veteran was provided 45 days from the date of the correspondence to submit a response.  She was advised that if she did not respond within 45 days, the Board would assume that she did not wish to have the Board decide his appeal at this time and would remand the matter to the AOJ.  Having received no response from the Veteran, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2017). 

Bilateral Hearing Loss 

Pursuant to the Board's February 2016 remand instructions, the appellant was provided a VA examination in March 2017.  At that time, the examiner noted that the military entrance examination showed high frequency hearing loss at 6000 Hertz for the right ear with normal hearing in the left.  A test in March 1989 showed hearing loss in both ears.  Testing in May 1990 showed improved thresholds, but still some hearing loss.  The February 1991 separation examination showed normal hearing for each ear.  The examiner noted that testing performed in April 2009 and February 2012 showed normal hearing for each ear.  Audiometric testing conducted in connection with the March 2017 examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
20
LEFT
20
20
20
20
20

Speech recognition was 82 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss in the frequency of 6000 Hertz or higher frequencies.  He opined that it is less as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In so finding, he noted that the military separation examination showed normal hearing.  Additionally, 2 subsequent examinations performed 18 and 21 years following active duty still showed normal hearing. 

The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as he relied on the absence a hearing loss disability during service.  Additionally, he failed to discuss the appellant's statements regarding difficulty hearing since service.  In light of the foregoing, an addendum opinion should be obtained on remand.

Lastly, the Board notes that the February 3, 2012 audiometric pure tone test results referenced by the examiner are not of record.  While subsequent VA records indicate that the results show normal hearing, the testing results have not been associated with the claims file.  On remand, the February 2012 audiometric test results must be obtained.

Lumbar Spine Disability

Pursuant to the Board's previous remand instructions, the Veteran was to be afforded a VA examination and etiological opinions for each diagnosed lumbar spine disability were to be provided.  All opinions were to be supported by thorough explanation.

A VA examination was provided in May 2017 at which time degenerative disc disease with bilateral radiculopathy was assessed.  It was noted that common diagnoses of the thoracolumbar spine were degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner opined that the arthritis of the low back with radiculopathy was not corroborated as having been diagnosed during active duty service.  Although the examiner identified medical records for back pain and lay statements provided by the Veteran, she did not provide a rationale to support her conclusion, rendering it of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the opinion is insufficient to determine the service connection claim. 

An addendum opinion was obtained in April 2017.  Following review of the evidence, the examiner concluded that the medical evidence does not support the Veteran's contentions.  Again, a rationale was not provided.  Nieves-Rodriguez v. Peake, supra.  

A final addendum VA medical opinion was provided in August 2017.  The examiner opined that it was more likely than not that the Veteran's April 2004 motor vehicle accident and subsequent diskectomy are the causative factors which brought about the Veteran's lumbar spine condition.  A supporting rationale was not provided.  Id.  

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


Neurological Disability of the Feet

The Veteran asserts that service connection is warranted for a neurological condition of the feet.  She contends that the condition had its onset during military service.  

Pursuant to the Boards previous remand directives, the Veteran was provided a VA examination in June 2016.  At that time Morton's neuroma was assessed.  The examiner opined that the examination and all available evidence do not demonstrate that the condition was diagnosed during active duty.  Although the examiner identified medical records and lay statements provided by the Veteran, she did not provide a rationale to support her conclusion, rendering it of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the opinion is insufficient to determine the service connection claim. 

An addendum opinion was obtained in April 2017.  At that time, the examiner opined that the Veteran's symptoms are likely related to her lumbar radiculopathy.  He noted that Morton's neuroma was not diagnosed until 2011.  Additionally, the examiner indicated that the symptoms had no bearing on the original question regarding service connection.  He concluded that Morton's neuroma was not assessed during active duty.  Although the examiner noted that the appellant's current foot disability was not diagnosed during active service, he failed to provide an opinion as to why the symptoms of right foot pain treated during active service are not related to the current disability.  Thus, the opinion is insufficient to determine the service connection claim.  

Further, the examiner has indicated that the appellant's Morton's neuroma may be due to his lumbar spine radiculopathy.  Thus, based on the examiner's opinion, the issue is inextricably intertwined with the appellant's lumbar spine claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the foregoing, an opinion regarding the etiology of the Veteran's neurological condition of the feet must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the February 3, 2012 VA audiological evaluation.

2.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability was incurred in service or is otherwise causally related to her active service or any incident therein.

A clear explanation for all VA medical opinions is required.  In rendering an opinion, the examiner must discuss the lay statements of record regarding the onset of the hearing loss disability.  

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability as well as the shift of hearing acuity noted in service and the relationship, if any, to the current bilateral hearing loss.

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's lumbar spine disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The examiner must identify all lumbar spine disabilities diagnosed since March 2009.  

For each diagnosed lumbar spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed lumbar spine disability was incurred in service or is otherwise causally related to her active service or any incident therein.  

A clear explanation for all VA medical opinions is required.  In rendering the opinion, the examiner must discuss service treatment records noting treatment for back pain, and the relationship, if any, to any lumbar spine disability diagnosed since March 2009.

The examiner must also discuss the lay statements of record that the Veteran began to experience low back symptoms during service and has experienced recurrent low back symptoms since service separation.  In addition, the VA examiner should discuss the intervening post-service history of low back symptoms, including, but not limited to, the April 2004 motor vehicle accident and the August 2004 hysterectomy, the relationship to any lumbar spine disability diagnosed since March 2009.

4.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's Morton's neuroma.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.


The examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Morton's neuroma was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Morton's neuroma was caused by her lumbar spine disability, to include any residual thereof?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Morton's neuroma has been aggravated (chronically worsened) by her lumbar spine disability, to include any residual thereof?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.  In rendering the requested opinions, the VA examiner must consider and discuss the treatment for foot pain noted in the Veteran's service treatment records.  Additionally, the examiner must discuss the Veteran's reports regarding the onset of foot pain.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




